Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 8/4/22 has been entered. Claims  3-5, 22-25 and 29-38 have been cancelled. Claims 1, 6-11 and 26-28 have been amended. Claims 1-2, 6-19, 21 and 26-28 are pending and are under examination.

Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.  However, the provisional application upon which priority is claimed fails to provide adequate support under 35 U.S.C. 112 for claim 2, 26 and 27 with respect to Klebsiella pneumoniae. Accordingly, claim 2 in part and claims 26 and 27 are assigned the effective filing date of 5/15/2018.

Claim Objections
Claims 6 and 8-11 are objected to because of the following informalities:  “encoded by nucleic acids” or “encoded by a nucleic acid” should be encoded by “a nucleic acid sequence” since it is the sequence of nucleic acids that encodes the protein.  Appropriate correction is required.



Claim Rejections 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Heterologous antigens are OmpA and/or OmpW or an antigenic fragment thereof or a variant thereof from Klebsiella pneumoniae

Claim 1-2,  6, 8-11, 15-19, 21 and 26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Galen et al. US 2015/0216959 8/6/2015 in view of Farhadi et al. Int J Pept Res Ther (2015) 21:325-341 and Tommassen et al. WO 2006/065139 6/22/06 and Elhenawy et al. mBio. 2016 July 12; 7(4):00940-16.

With respect to claim 1, Galen et al disclose an immunogenic live Salmonella typhi vector that has been engineered to express heterologous antigens from bacterial or viral or parasitic pathogens (see paragraphs 1, 6, 7, 23, 41-44 )
With regards to claim 6, 8-11, Galen et al disclose that the nucleic acid sequence encoding the heterologous antigen is chromosomally inserted into a disrupted S. typhi locus selected from the group consisting of guaBA, rpoS, htrA, the ssb locus and combinations thereof. See paragraphs 43 and 46-50.
With regard to  claims 15-19, Galen et al disclose that the S. typhi vector overexpresses a cytolysin (ClyA) which has been mutated to reduce its hemolytic activity, wherein the mutation in ClyA is I198N, A199D, E204K, C285W and combinations thereof such a triple mutation of is I198N, A199D and E204K and Galen et al disclose that the ClyA is fusion protein which can be used to express an export a wide variety of fusion proteins comprising an export protein and an antigen of interest which is present on an antigen expression cassette and in turn present in an expression plasmid in the live Salmonella typhi vector. See paragraphs 60-66. 
The S. typhi overexpresses the ClyA protein and thus because of this overexpression of ClyA will also facilitate outer membrane vesicle formation.
Galen et al disclose that because the attenuated strains of S. typhi may be used as live vector vaccines, one practicing the invention will be motivated, in one aspect, to use antigens suspected of or known to induce a protective immune response to a subject. See paragraph 53.
Galen et al does not disclose that the heterologous antigen comprises an outer membrane protein such as OmpA and/or OmpW or an antigenic fragment thereof or a variant thereof from Klebsiella pneumoniae and does not disclose that the Salmonella Typhi vector has been engineered to overexpress a lipid A deacylase PagL.
Farhadi et al disclose that outer membrane proteins (Omps) of gram-negative bacteria play an essential role in bacterial pathogenicity; therefore, they are ideal candidates for vaccine development against these pathogens (see abstract). Farhadi et al disclose that Omps including OmpA and OmpW from Klebsiella pneumoniae are able to induce robust immune responses against this pathogen. See p. 326 column 1 paragraph 2. Farhadi et al also disclose antigenic fragments (epitopes) or variants (epitopes) of OmpA or OmpW. See table 2 on page 333.
Tommassen et al disclose that lipopolysaccharide (LPS) is a major component of the gram-negative bacterial outer membrane. See page 3 lines 30-34. Tommassen et al disclose the heterologous expression of a lipid A modifying enzyme PagL (see page 5 lines 6-15) in gram negative bacteria to deacylate LPS (hydrolyzing the ester bond at position 3 of the lipid A moiety of LPS) thus detoxifying the LPS of said gram negative bacteria (see page 6 lines 1-15). Tommassen et al disclose overexpressing the PagL via expression vector in said Gram negative bacteria thus conferring expression and lipid a 3-O-deacylase activity to a gram negative bacterial host cell. See p. 9 lines 24-34, page 10 lines 1-8, and page 10 lines 16-25.
Tommassen et al disclose the amino acid sequence of a PagL for detoxifying LPS and which has 100% sequence identity to SEQ ID NO: 4. See sequence alignment in the prior Office Action.
Elhenawy et al disclose that overexpression of PagL which results in deacylated lipid A molecules in the outer membrane induces outer membrane vesicle formation. See abstract. See figure 1 and paragraph above figure 1 “in this work, we tested the hypothesis that accumulation of deacylated lipid A molecules in the OM produced by PagL can induce OMV formation (Fig. 1). We tested our model in vitro using S. Typhimurium expressing active and inactive variants of PagL. Moreover, we investigated the role of PagL in intracellular OMV production”. See also under “overexpression of active PagL increases OMV production.
It would have been prima facie obvious to a person of ordinary skill in the art to as of the effective filing date of the invention to have expressed OmpA and/or OmpW of K. pneumoniae or the epitopes thereof and also overexpressed a lipid A deacylase PagL in the live Salmonella typhi vector of Galen et al, thus resulting in the instant invention with a reasonable expectation of success. 
The motivation to express OmpA and/or OmpW is that Galen et al disclose that because the attenuated strains of S. typhi may be used as live vector vaccines, one practicing the invention will be motivated, in one aspect, to use antigens suspected of or known to induce a protective immune response to a subject and Farhadi et al disclose  such antigens known or suspected to induce a protective immune response such as ompA or OmpW  of K. pneumoniae and epitopes thereof, wherein said OmpA and OmpW  have been shown to induce robust immune responses against K. pneumoniae and also disclose epitopes of each outer membrane protein which can be used to induce an immune response against K. pneumoniae  and which can be delivered to a subject using said live S. typhi vector.
The motivation to also overexpress pagL is to detoxify the LPS of said gram negative bacteria as  Tommassen et al disclose that the heterologous expression of a lipid A modifying enzyme PagL in gram negative bacteria deacylates the LPS (hydrolyzing the ester bond at position 3 of the lipid A moiety of LPS) thus detoxifying the LPS of said gram negative bacteria and that overexpressing the PagL via expression vector in said Gram negative bacteria thus confers expression and lipid A 3-O-deacylase activity to a gram negative bacterial host cell. See p. 9 lines 24-34, page 10 lines 1-8, and page 10 lines 16-25. 
As evidenced by Elhenawy et al, the overexpression of PagL results in deacylated lipid A molecules in the outer-membrane which induces outer membrane vesicle formation.
As written, the limitation of “the live Salmonella Typhi vector is capable of delivering immunogenic recombinant outer membrane vesicles (rOMVs) to a mucosal tissue when administered to a subject is drawn to intended use of the live Salmonella Typhi vector to deliver immunogenic rOMVs   to a mucosal tissue when administered to a subject. 
With regards to claim 26, the composition of live Salmonella typhi vector expressing OmpA and OmpW of K. pneumoniae, will necessarily comprise more than one said vector expressing OmpA and OmpW of K. pneumoniae and the OmpA and OmpW of K. pneumoniae are variants of OmpA and OmpW of A. baumannii respectively.



The rejection of claim 27 and 28  under 35 U.S.C. 103 as being unpatentable over Galen et al. US 2015/0216959 8/6/2015 and Farhadi et al. Int J Pept Res Ther (2015) 21:325-341 and Tommassen et al. WO 2006/065139 6/22/06 and Elhenawy et al. mBio. 2016 July 12; 7(4):00940-16 as applied to claims 1-2, 6, 8-11, 15-19, 21 and 26 above, further in view of Telfer et al US 8703153 4/22/2014 is maintained.
The combination of Galen et al and Farhadi et al and Tommassen et al and Elhenawy et al is set forth above. Said combination does not disclose an immunogenic composition comprising isolated recombinant outer membrane vesicles from the S. typhi of the combination of Galen et al and Farhadi et al, comprising one or more heterologous antigens from a pathogen, wherein the heterologous antigen comprises an outer membrane protein, an antigenic fragment thereof or a variant thereof, wherein the Salmonella typhi has been engineered to express the heterologous antigen. 
Telfer et al relates to the use of live Salmonella vectors to express heterologous antigens from a pathogen (see column 1 lines 20-25, column 3 lines 28-40, column 5 lines 49-62). Telfer et al disclose that to increase the potency of the immune response: the heterologous antigen is secreted by a ClyA export system e.g. by engineering the expressed immunogenic peptide to include a ClyA secretion tag, wherein the ClyA export system secretes the immunogenic peptide in close association with membranous vesicles, which may increase the potency of the immune response. See column 17 lines 26-36.
Telfer et al disclose that the secretion sequence causes the exported immunogenic peptide to “bleb off” the bacterial cell, i.e. a bacterial outer membrane vesicle containing the immunogenic peptide is released from the bacterial host cell. See column 18 lines 59-67 to column 19 lines 1-7.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date of the invention to have modified the combination of  Galen and Farhadi et al and Tommassen et al and Elhenawy et al by engineering the expressed heterologous antigen to include the ClyA secretion tag wherein the ClyA export system secretes the immunogenic peptide in close association with membranous vesicles and which secretion tag causes the exported immunogenic peptide to “bleb off” the bacterial cell, i.e. a bacterial outer membrane vesicle containing the immunogenic peptide is released from the bacterial host cell and isolation the bacterial outer membrane vesicles, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Telfer et al disclose that the outer membrane vesicles may increase the potency of the immune response. In addition, Elhenawy et al disclose that the overexpression of PagL results in deacylated lipid A molecules in the outer-membrane which induces outer membrane vesicle formation.
With regards to claim 28, the composition of rOMVs expressing OmpA and OmpW of K. pneumoniae, will necessarily comprise more than one said rOMV expressing OmpA and OmpW of K. pneumoniae and the OmpA and OmpW of K. pneumoniae are variants of OmpA and OmpW of A. baumannii respectively and will also comprise antigenic fragments of OmpA and OmpW of A. baumannii as they are highly identical in sequence.



The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Galen et al. US 2015/0216959 8/6/2015 and Farhadi et al. Int J Pept Res Ther (2015) 21:325-341 and Tommassen et al. WO 2006/065139 6/22/06 and Elhenawy et al. mBio. 2016 July 12; 7(4):00940-16 as applied to claims 1-2, 6, 8-11, 15-19,  21 and 26 above, further in view of Senthilkumar et al. Asian Pacific Journal of Tropical Medicine (2014) 933-939 is maintained.
The combination of Galen et al and Farhadi et al and Tommassen et al  and Elhenawy et al is set forth above. The combination does not disclose that the homologous S. typhi outer membrane protein has been deleted or inactivated.
Senthilkumar et al disclose that the outer membrane protein ompR is a virulence factor in S. typhi and the mutation in ompR can attenuate the virulence characteristics of S. typhi. See p. 934 column 1 last bridging sentence to column 2 p. 934 lines 1-3. Senthilkumar et al disclose that a deletion mutation of ompR gene results in an attenuated strain for vaccine development (see title and page 937 last two lines of column 2 to page 938 column 1).
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have deleted the homologous S. typhi outer membrane protein ompR in the live S. typhi vector of the combination of Galen et al and Farhadi et al and Tommassen et al and Elhenawy et al, thus resulting in the instant invention with a reasonable expectation of success. 
The motivation to do so is that Senthilkumar et al disclose that the outer membrane protein ompR is a virulence factor in S. typhi and the mutation in ompR can attenuate the virulence characteristics of S. typhi and that a deletion mutation of ompR gene results in an attenuated strain for vaccine development.



Heterologous antigen comprises an outer membrane protein such as OmpA and/or OmpW or an antigenic fragment thereof or a variant thereof from Acinetobacter baumannii

Claim 1-2,  6, 8-11, 15-19, 21 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galen et al. US 2015/0216959 8/6/2015 in view of Ahmad et al. Trials in Vaccinology 5:53-60, 2016 and Lin et al. Vaccine. 2; 31(2):313-318 cited in IDS,  Huang et al. Vaccine 33:4479-4485, 2015 and Tommassen et al. WO 2006/065139 6/22/06 and Elhenawy et al. mBio. 2016 July 12; 7(4):00940-16.

With respect to claim 1, Galen et al disclose an immunogenic live Salmonella typhi vector that has been engineered to express heterologous antigens from bacterial or viral or parasitic pathogens (see paragraphs 1, 6, 7, 23, 41-44 )
With regards to claim 6, 8-11, Galen et al disclose that the nucleic acid sequence encoding the heterologous antigen is chromosomally inserted into a disrupted S. typhi locus selected from the group consisting of guaBA, rpoS, htrA, the ssb locus and combinations thereof. See paragraphs 43 and 46-50.
With regard to  claims 15-19, Galen et al disclose that the S. typhi vector overexpresses a cytolysin (ClyA) which has been mutated to reduce its hemolytic activity, wherein the mutation in ClyA is I198N, A199D, E204K, C285W and combinations thereof such a triple mutation of is I198N, A199D and E204K and Galen et al disclose that the ClyA is fusion protein which can be used to express an export a wide variety of fusion proteins comprising an export protein and an antigen of interest which is present on an antigen expression cassette and in turn present in an expression plasmid in the live Salmonella typhi vector. See paragraphs 60-66. 
The S. typhi overexpresses the ClyA protein and thus because of this overexpression of ClyA will also facilitate outer membrane vesicle formation (see claim 15).
Galen et al disclose that because the attenuated strains of S. typhi may be used as live vector vaccines, one practicing the invention will be motivated, in one aspect, to use antigens suspected of or known to induce a protective immune response to a subject. See paragraph 53.
Galen et al does not disclose that the heterologous antigen comprises an outer membrane protein such as OmpA and/or OmpW or an antigenic fragment thereof or a variant thereof from Acinetobacter baumannii and does not disclose that the Salmonella Typhi vector has been engineered to overexpress a lipid A deacylase PagL.

Ahmad et al disclose that recombinant OmpA has been used to immunize against A. baumannii and OmpA and OmpW have proved their potency as vaccine candidates. See section 6.2 on page 56-57.
Lin et al disclose the antigenic fragment of OmpA (residues 2 to 37) or a variant thereof i.e. said antigenic fragment fused to a His-tag (rOmpA), wherein the rOmpA is immunogenic. Lin et al disclose that OmpA is a highly effective vaccine protecting mice from lethal A. baumannii infections. See abstract, introduction and materials and methods.
Huang et al disclose that OmpW is a potential target for eliciting protective immunity against A. baumannii infection (see title). Huang et al disclose that mice immunized with a fusion protein thioredoxin-OmpW generated a strong OmpW specific IgG immune response. See abstract.
Tommassen et al disclose that lipopolysaccharide (LPS) is a major component of the gram-negative bacterial outer membrane. See page 3 lines 30-34. Tommassen et al disclose the heterologous expression of a lipid A modifying enzyme PagL (see page 5 lines 6-15) in gram negative bacteria to deacylate LPS (hydrolyzing the ester bond at position 3 of the lipid A moiety of LPS) thus detoxifying the LPS of said gram negative bacteria (see page 6 lines 1-15). Tommassen et al disclose overexpressing the PagL via expression vector in said Gram negative bacteria thus conferring expression and lipid A 3-O-deacylase activity to a gram negative bacterial host cell. See p. 9 lines 24-34, page 10 lines 1-8, and page 10 lines 16-25.
Tommassen et al disclose the amino acid sequence of a PagL for detoxifying LPS and which has 100% sequence identity to SEQ ID NO: 4. See sequence alignment in the prior Office Action.
Elhenawy et al disclose that overexpression of PagL which results in deacylated lipid A molecules in the outer membrane induces outer membrane vesicle formation. See abstract. See figure 1 and paragraph above figure 1 “in this work, we tested the hypothesis that accumulation of deacylated lipid A molecules in the OM produced by PagL can induce OMV formation (Fig. 1). We tested our model in vitro using S. Typhimurium expressing active and inactive variants of PagL. Moreover, we investigated the role of PagL in intracellular OMV production”. See also under “overexpression of active PagL increases OMV production.
It would have been prima facie obvious to a person of ordinary skill in the as of the effective filing date of the invention to have expressed OmpA and/or OmpW of A. baumannii or the antigenic fragments or variant thereof and overexpressed PagL in the live Salmonella typhi vector of Galen et al, thus resulting in the instant invention with a reasonable expectation of success. 
The motivation to express OmpA and/or OmpW is that Galen et al disclose that because the attenuated strains of S. typhi may be used as live vector vaccines, one practicing the invention will be motivated, in one aspect, to use antigens suspected of or known to induce a protective immune response to a subject and Ahmad disclose OmpA and OmpW antigens of A. baumannii useful for raising an immune response against A. baumannii et al  and Lin et al disclose antigenic fragment and variant of OmpA which are immunogenic and induce an immune response and Huang et al disclose that OmpW  is a potential target for eliciting protective immunity against A. baumannii infection and also disclose an ompW variant i.e.  a fusion protein thioredoxin-OmpW which generated a strong OmpW specific IgG immune response and which can be delivered to a subject using said live S. typhi vector.
The motivation to also overexpress pagL is to detoxify the LPS of said gram negative bacteria as  Tommassen et al disclose that the heterologous expression of a lipid A modifying enzyme PagL in gram negative bacteria deacylates the LPS (hydrolyzing the ester bond at position 3 of the lipid A moiety of LPS) thus detoxifying the LPS of said gram negative bacteria and that overexpressing the PagL via expression vector in said Gram negative bacteria thus confers expression and lipid A 3-O-deacylase activity to a gram negative bacterial host cell. See p. 9 lines 24-34, page 10 lines 1-8, and page 10 lines 16-25. As evidenced by Elhenawy et al, the overexpression of PagL results in deacylated lipid A molecules in the outer-membrane which induces outer membrane vesicle formation.
As written, the limitation of “the live Salmonella Typhi vector is capable of delivering immunogenic recombinant outer membrane vesicles (rOMVs) to a mucosal tissue when administered to a subject is drawn to intended use of the live Salmonella Typhi vector to deliver immunogenic rOMVs   to a mucosal tissue when administered to a subject. 
With regards to claim 26, the composition of live Salmonella typhi vector expressing OmpA and OmpW of A. baumannii, will necessarily comprise more than one said vector expressing OmpA and OmpW of A. baumannii and the OmpA and OmpW of A. baumannii are variants of OmpA and OmpW of K. pneumoniae.


The rejection of claim 27 and 28  under 35 U.S.C. 103 as being unpatentable over Galen et al. US 2015/0216959 8/6/2015  and  Ahmad et al. Trials in Vaccinology 5:53-60, 2016  and  Lin et al. Vaccine. 2; 31(2):313-318 cited in IDS and Huang et al. Vaccine 33:4479-4485, 2015 and Tommassen et al. WO 2006/065139 6/22/06 and Elhenawy et al. mBio. 2016 July 12; 7(4):00940-16 as applied to claims 1-2, 6, 8-11,  15-19, 21 and 26 above, further in view of Telfer et al US 8703153 4/22/2014 is maintained.
The combination of Galen et al and Ahmad et al and Lin et al and Huang et al and Tommassen et al and Elhenawy et al is set forth above. Said combination does not disclose a composition comprising isolated recombinant outer membrane vesicles from the S. typhi of the combination of Galen et al and Ahmad et al and Lin et al and Huang et al, comprising one or more heterologous antigens from a pathogen, wherein the heterologous antigen comprises an outer membrane protein, an antigenic fragment thereof or a variant thereof, wherein the Salmonella typhi has been engineered to express the heterologous antigen. 
Telfer et al relates to the use of live Salmonella vectors to express heterologous antigens from a pathogen (see column 1 lines 20-25, column 3 lines 28-40, column 5 lines 49-62). Telfer et al disclose that to increase the potency of the immune response: the heterologous antigen is secreted by a ClyA export system e.g. by engineering the expressed immunogenic peptide to include a ClyA secretion tag, wherein the ClyA export system secretes the immunogenic peptide in close association with membranous vesicles, which may increase the potency of the immune response. See column 17 lines 26-36.
Telfer et al disclose that the secretion sequence causes the exported immunogenic peptide to “bleb off” the bacterial cell, i.e. a bacterial outer membrane vesicle containing the immunogenic peptide is released from the bacterial host cell. See column 18 lines 59-67 to column 19 lines 1-7.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date of the invention to have modified the combination of  Galen et al and Ahmad et al and Lin et al and Huang et al and Tommassen et al and Elhenawy et al by engineering the expressed heterologous antigen to include the  ClyA secretion tag wherein the ClyA export system secretes the immunogenic peptide in close association with membranous vesicles and which secretion tag causes the exported immunogenic peptide to “bleb off” the bacterial cell, i.e. a bacterial outer membrane vesicle containing the immunogenic peptide is released from the bacterial host cell and isolation the bacterial outer membrane vesicles, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Telfer et al disclose that the outer membrane vesicles may increase the potency of the immune response. Elhenawy et al also discloses that the overexpression of PagL results in deacylated lipid A molecules in the outer-membrane which induces outer membrane vesicle formation.
With regards to claim 28, the composition of isolated recombinant outer membrane vesicles expressing OmpA and OmpW of A. baumannii, will necessarily comprise more than one said vesicle expressing OmpA and OmpW of A. baumannii and the OmpA and OmpW of A. baumannii are variants of OmpA and OmpW of K. pneumoniae respectively and will also comprise antigenic fragments of OmpA and OmpW of K. pneumoniae as they are highly identical in sequence.



Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galen et al. US 2015/0216959 8/6/2015  and  Ahmad et al. Trials in Vaccinology 5:53-60, 2016 and Lin et al. Vaccine. 2; 31(2):313-318 cited in IDS and Huang et al. Vaccine 33:4479-4485, 2015  and Tommassen et al. WO 2006/065139 6/22/06 and Elhenawy et al. mBio. 2016 July 12; 7(4):00940-16 as applied to claims 1-2, 6, 8-11, 15-19,  21 and 26 above, further in view of Park et al. FASEB J. 26, 219-228 (2012).
The combination of Galen et al and Ahmad et al and Lin et al and Huang et al and Tommassen et al and Elhenawy et al is set forth above. The combination does not disclose that the A. baumannii OmpA comprises one or more substitutions selected from D271A and R286A.
Park et al disclose that OmpA of A. baumannii acts as a virulence factor (see page 226 column 2 last paragraph)  and substitutions D271A and Arg286A renders the protein non-functional i.e. purified Asp271Ala and Arg286Ala mutants lost their ability to bind to DAP (see page 222 column 2 3rd paragraph and page 227 column 1 3rd paragraph).
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have mutated the OmpA of A. baumannii of the combination of Galen et al and Ahmad et al and Lin et al and Huang et al and Tommassen et al and Elhenawy et al, wherein the mutation is substitution mutations of D271A and/or R286A, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that OmpA is a virulence factor and said substitution mutations renders OmpA non-functional in terms of binding to DAP and this reducing the virulence of said OmpA.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galen et al. US 2015/0216959 8/6/2015  and  Ahmad et al. Trials in Vaccinology 5:53-60, 2016 and Lin et al. Vaccine. 2; 31(2):313-318 cited in IDS and Huang et al. Vaccine 33:4479-4485, 2015 and Tommassen et al. WO 2006/065139 6/22/06 and Elhenawy et al. mBio. 2016 July 12; 7(4):00940-16 as applied to claims 1-2, 6, 8-11, 15-19, 21 and 26  above, further in view of Senthilkumar et al. Asian Pacific Journal of Tropical Medicine (2014) 933-939.
The combination of Galen et al and Ahmad et al and Lin et al and Huang et al and Tommassen et al and Elhenawy et al is set forth above. The combination does not disclose that the homologous S. typhi outer membrane protein has been deleted or inactivated.
Senthilkumar et al disclose that the outer membrane protein ompR is a virulence factor in S. typhi and the mutation in ompR can attenuate the virulence characteristics of S. typhi. See p. 934 column 1 last bridging sentence to column 2 p. 934 lines 1-3. Senthilkumar et al disclose that a deletion mutation of ompR gene results in an attenuated strain for vaccine development (see title and page 937 last two lines of column 2 to page 938 column 1).
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have deleted the homologous S. typhi outer membrane protein ompR in the live S. typhi vector of the combination of Galen et al and Ahmad et al and Lin et al and Huang et al and Tommassen et al and Elhenawy et al, thus resulting in the instant invention with a reasonable expectation of success. 
The motivation to do so is that Senthilkumar et al disclose that the outer membrane protein ompR is a virulence factor in S. typhi and the mutation in ompR can attenuate the virulence characteristics of S. typhi and that a deletion mutation of ompR gene results in an attenuated strain for vaccine development.

Response to Applicant’s Argument
Applicant argue that they have amended the claims to make clear that the vectors and compositions, particularly the recombinant outer membrane vesicles that are produced by the vectors are immunogenic. Applicants argue that it is a bridge much too far to conclude that the claimed vectors would have been capable of producing 1) recombinant outer membrane vesicles that 2) comprise heterologous antigens, 3) that the claimed heterologous antigens are presented and correctly folded on the recombinant outer membrane vesicles and 4) that a sufficient number of recombinant outer membrane vesicles are produced and delivered and contain a sufficient quantity of heterologous antigens to render them immunogenic.

Applicants arguments have been carefully considered but has not been found persuasive. Applicant’s arguments presented 11/1/21 have been addressed in the non-final rejection of 3/4/22 and are incorporated in this response to the extent that they apply to the amended claims. 
Applicants’ argument that the claimed vectors are highly complex, involving extensive engineering and require delivery of immunogenic recombinant outer membrane vesicles that comprise the engineered and heterologous expressed proteins is not found persuasive. This is because the field of using live vector vaccines  that express chromosomally integrated antigen expression cassettes encoding protective antigens such unrelated bacterial antigens  is highly developed. See paragraph of Galen et al. Galen et al disclose that excellent progress has been made over the past twenty years in the adaptation of attenuated bacterial vaccine strains for expression of foreign antigens to create multivalent live vector vaccines. See paragraph 3. Thus, extensive work has been performed in the genetic engineering of live attenuated bacterial vectors such as S. typhi to express heterologous antigens for inducing an immune response and also genetic engineering to overexpress proteins such as ClyA which can be used to express and export a wide variety of antigen of interest fused to said ClyA. See cited portions of Galen et al in the rejection. It is reasonably expected based on previous work that fusion of the antigen of interest to ClyA ensures that the antigen of interest would be properly folded. It is noted that the instant claims e.g. the independent claims  do not require that heterologous antigen(s ), fragments and variants thereof are presented and correctly folded on the recombinant outer membrane vesicles. 
For example, Galen et al disclose:
  The ClyA protein is exported from both E. coli and S. Typhi and it is capable of exporting passenger proteins (and antigens of interest) that have been genetically fused to the 3'-terminus of the clyA open reading frame and it is demonstrated that the proper folding of these fusion proteins occurs such that the inherent biological activity of the domains involved is maintained. The plasmid-based expression systems comprising ClyA fusion proteins described herein can be used to express and export a wide variety of fusion proteins comprising an export protein and an antigen of interest. The export protein::antigen of interest fusion protein construct is present in an antigen expression cassette, which in turn is present in an expression plasmid to facilitate the recombinant production of the protein of interest. Typically, the expression plasmid will comprise an origin of replication and other structural features that control and regulate the maintenance of the expression plasmid in the host cell. Exemplary expression plasmids are well known to the skilled artisan.[7,23,28] The key aspect of such expression plasmids is copy number, which can range from several hundred per chromosomal equivalent to one per chromosomal equivalent. Preferably the copy number of the expression plasmids is between 5 and 15 copies per chromosomal equivalent.
See Galen et al under “ClyA Fusion Protein Plasmid-Based Expression Systems”.
	Thus, any concern with correct folding of the antigen of interest  has been solved by the prior art.
 With regards to the recombinant S. typhi production of outer membrane vesicles that comprise the heterologous antigens, the combination of references disclose that the S. typhi has been engineered to overexpress PagL and also overexpress ClyA. In reply to Applicant’s arguments on page 10 of the non-final rejection mailed 3/4/22 – the motivation provided in the rejections to overexpress pagL is to detoxify the LPS of said gram negative bacteria which would make the live S. typhi vector less toxic and furthermore as evidenced by Elhenawy et al, the overexpression of PagL results in deacylated lipid A molecules in the outer membrane which induces outer membrane vesicle formation. In addition, the S. typhi overexpresses the ClyA protein and thus because of this overexpression of ClyA will also facilitate outer membrane vesicle formation (see claim 15). It is noted that claim 1 does not disclose that the immunogenic live Salmonella Typhi produces recombinant outer membrane vesicles – even if so recited, the claims will still be rendered prima facie obvious. 
The combination of references disclose that the claimed immunogenic live Salmonella typhi vector and  combinations of  immunogenic live salmonella typhi vectors and the compositions comprising the immunogenic vector(s) and the immunogenic compositions comprising the isolated recombinant outer membrane vesicles as set forth in the rejection. There is no requirement as to the number of live Salmonella vectors in the composition claim i.e. claim 26 and there is no requirement for a number of recombinant vesicles in claims 27-28. Claim 1 is drawn to the live Salmonella typhi vector and not methods of administration to subject which is a recited intended use. The combination of references renders the immunogenic live Salmonella typhi vector prima facie obvious by virtue of the fact that the structural  features of the vector are rendered prima facie obvious.
Applicant's argument that a sufficient number of recombinant outer membrane vesicles are produced and delivered and contain a sufficient quantity of heterologous antigens to render them immunogenic is drawn to the intended use of the live Salmonella typhi vector. A recitation of the intended use of the claimed invention i.e. “the  live Salmonella vector is capable of delivering immunogenic recombinant outer membrane vesicles (rOMVs) to a mucosal tissue when administered to a subject” must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The S. typhi overexpresses the PagL and ClyA protein (see claim 15-19) and thus because of this overexpression of ClyA will also facilitate outer membrane vesicle formation.
For these reasons, the rejections are maintained.


Status of the Claims
Claims 1-2, 6-19, 21 and 26-28 are rejected. 



  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                  Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645